Citation Nr: 1625462	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for spondylolisthesis.

2.  Entitlement to an increased rating in excess of 30 percent for post-operative residuals, recurrent dislocation and loss of motion of right shoulder.

3.  Entitlement to an increased rating in excess of 30 percent for neuropathy, right ulnar and medial nerves.

4.  Entitlement to an initial, compensable rating for scar, right shoulder associated with post operative residuals, recurrent dislocation and loss of motion of right shoulder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  An October 2010 rating decision denied an increased rating for spondylolisthesis, right shoulder disability, and neuropathy disability.  A July 2014 rating decision granted service connection for a right shoulder scar with noncompensable rating.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file. 

The Veteran revoked representation by Disabled American Veterans (DAV) during the March 2016 Board hearing and indicated his desire to proceed unrepresented.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  During the Veteran's March 2016 Board hearing, he indicated he did not desire to raise a claim for TDIU.  As such, the Board finds no claim for entitlement to TDIU is raised at this time.

The Board has reviewed the entirety of the Veteran's electronic claims files to ensure full consideration of the evidence.

The issues of increased rating for right shoulder disability, spondylolisthesis, and right shoulder scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's neuropathy, right ulnar and medial nerves disability has manifested with severe incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but not greater, for neuropathy, right ulnar and medial nerves, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515-8516 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, in regard to the neuropathy, right ulnar and medial nerves increased rating claim, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2015) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examinations in July 2010 and January 2014.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case, as the medical evidence of symptomatology has remained stable throughout the appeal.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In regard to the Veteran's neuropathy condition, initially, the Board observes that the record reflects that the Veteran is right-handed.  

Pursuant to diagnostic Code 8515 for paralysis of the median nerve in regard to the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a,  Diagnostic Code 8515.  Notably, complete paralysis contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.

Pursuant to diagnostic Code 8516 for paralysis of the ulnar nerve in regard to the dominant (right) upper extremity, incomplete mild paralysis is rated at 10 percent, incomplete moderate paralysis is rated at 30 percent, and incomplete severe paralysis is rated at 40 percent.  Complete paralysis; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, warrants a 60 percent rating.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words 'mild' 'moderate' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6  (2015).  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2015).

Facts and Analysis

The Veteran claims an increased rating in excess of 30 percent for neuropathy, right ulnar and medial nerves, rated under Diagnostic Codes 8515-8516.  As explained below, the Board finds an increase to 50 percent rating appropriate.

The Veteran appeared for a VA examination in July 2010.  He reported daily right hand pain lasting 15 minutes.  The Veteran, an electrician, reported difficulty using hand tools for more than 15-20 minutes and the necessity of taking frequent breaks while working due to right hand weakness and pain.  His right wrist range of motion as dorsiflexion 0 to 40 degrees and palmar flexion is 0 to 50 degrees.  Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71 , Plate I.  There was adequate strength for pushing, pulling and twisting.  

The Veteran again appeared for a VA examination in January 2014.  The examiner found severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in the right upper extremity.  Sensation for light touch was decreased in the hand and fingers.  The examiner found incomplete paralysis in the median nerve and ulnar nerve.

During the March 2016 Board hearing, the Veteran described pain and cramping upon writing in his wrist and fingers.  He stated that he uses his left hand to drive due to right hand pain and numbness.

Upon review of the evidence and giving the Veteran the benefit of the doubt, the Board finds an increased rating to 50 percent appropriate.  Pursuant to diagnostic Code 8515 for paralysis of the median nerve in regard to the dominant (right) upper extremity, a 50 percent rating is provided for severe incomplete paralysis.  

The July 2010 VA examiner did not specify whether the Veteran suffered from incomplete paralysis.  However, the Veteran described right hand weakness and pain which severely interfered with his work as an electrician, as he must take frequent breaks every 15-20 minutes while using hand tools.  Further, range of motion tests demonstrated significantly limited motion.

The January 2014 VA examiner found incomplete paralysis in the median nerve and ulnar nerve and specified that severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness were present.  

During the March 2016 Board hearing, the Veteran described severe limitation of pain and cramping upon writing in his wrist and fingers.  He stated that he uses his left hand to drive due to right hand pain and numbness.

Under the rating criteria for peripheral nerves, a higher rating than 50 percent is only warranted for complete paralysis or severe, incomplete paralysis of all radicular groups.  There is no indication in the record that the Veteran has ever suffered from complete paralysis; the January 2014 VA examiner denied complete paralysis was present.  Further, there is no indication that all radicular groups are manifested in the service-connected peripheral nerve disability, as the Veteran has consistently described symptomology in his right hand and wrist.

This decision of a partial grant to 50 percent rating is made in accordance with the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5.107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the Veteran's right extremity nerve condition, he reported right hand and wrist weakness, pain and numbness; these symptoms are directly contemplated by the rating criteria applied.  In short, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating of 50 percent, but not greater, for neuropathy, right ulnar and medial nerves, is granted.


REMAND

The Board finds additional VA examinations and records search required for the remaining claims.

The Veteran appeared for a VA examination in June 2014 in regard to scars.  The examiner found a 12.5 centimeter linear scar on the right shoulder anterior as a result of the Veteran's right shoulder surgeries; the scar was found not deep, not painful and not unstable.  The scar did not result in functional limitation or limitation on work.  The Veteran reported the scar is tender.  At the March 2016 Board hearing, the Veteran reported that the scar is getting wider and has become painful, facts that indicate worsening.

The Veteran appeared for a VA examination latest in January 2014 for right shoulder disability.  His right shoulder range of motion was recorded as 70 degrees flexion with evidence of painful motion at 40 degrees.  Abduction was 80 degrees with painful motion at 60 degrees.  During the Board hearing, the Veteran lifted his right shoulder up to his side, about four or five inches from his thigh, and it started shaking due to pain and limitation of motion; these facts indicate worsening.

The Veteran appeared for a VA examination latest in January 2014 for spondylolisthesis.  During the Board hearing, the Veteran described leg pain, numbness and possible radicular symptoms stemming from his back condition which were not noted during the VA examination; again, these facts indicate worsening.  

As the record indicates a worsening of the Veteran's symptoms for his right extremity scar, right shoulder disability, and spondylolisthesis since the latest VA compensation examinations, an additional VA compensation examination should be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

As well, during the Board hearing, the Veteran stated that in December 2015 he was hospitalized due to his back condition.  These records are not contained in the claims file, as the latest records are from September 2015.  A remand is further warranted for these records to be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and include in the claims file outstanding VA treatment records from September 2015 to present.  All efforts to obtain this evidence must be fully documented in the claims file.  

Particular attention is directed to December 2015 treatment records detailing the Veteran's emergency hospitalization for his back condition.

2. After the above is complete, schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his (1) spondylolisthesis; (2) post operative residuals, recurrent dislocation and loss of motion of right shoulder; (3) scar on right shoulder associated with post operative residuals, recurrent dislocation and loss of motion of right shoulder.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand. 

In addition to detailing the nature and severity of the disability, the examiner should address the impact that the above disabilities have on the Veteran's occupational functioning. 

Any opinion expressed must be accompanied by supporting rationale.  If the examiner determines a response is speculative, he or she is asked to explain why.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's increased ratings claims for (1) spondylolisthesis; (2) post operative residuals, recurrent dislocation and loss of motion of right shoulder; (3) scar on right shoulder associated with post operative residuals, recurrent dislocation and loss of motion of right shoulder.  If the claims remain denied, the Veteran should be issued an SSOC, with an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


